COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  LEONARDO RAMIREZ,                              §             No. 08-19-00097-CR

                            Appellant,           §                Appeal from the

  v.                                             §               41st District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §             (TC# 20170D04632)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 30, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 30, 2019.


       IT IS SO ORDERED this 22nd day of October, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.